Case: 12-10674       Document: 00512115639         Page: 1     Date Filed: 01/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 16, 2013
                                     No. 12-10674
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

STEWART AZELL CROSS,

                                                  Petitioner-Appellant

v.

STATE OF TEXAS,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-450


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Stewart Azell Cross, Texas prisoner # 1089282, appeals the district court’s
dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) of his motion requesting a loan
of his trial court records from the state appellate court, which the district court
construed as a petition for a writ of mandamus. He argues that the state courts
had a duty to provide him with his records in preparation of the instant appeal.
Cross also asserts that the district court should not have construed his motion



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10674     Document: 00512115639      Page: 2   Date Filed: 01/16/2013

                                  No. 12-10674

as a mandamus request. He contends that the federal courts were authorized
to order the state appellate court to loan him the state records.
      We review the district court’s dismissal for abuse of discretion. See Siglar
v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). “[A] federal court lacks the
general power to issue writs of mandamus to direct state courts and their
judicial officers in the performance of their duties where mandamus is the only
relief sought.” Moye v. Clerk, DeKalb County Superior Court, 474 F.2d 1257,
1275-76 (5th Cir. 1973). The district court therefore lacked the authority to
compel the state appellate court to loan Cross the desired records. See id. at
1276; Santee v. Quinlan, 115 F.3d 355, 356-57 (5th Cir. 1997). Therefore, the
district court did not abuse its discretion in denying Cross the requested relief.
See Siglar, 112 F.3d at 193. Consequently, the judgment of the district court is
AFFIRMED. Cross’s motion for appointment of counsel is DENIED.
      This is Cross’s third appeal from the district court’s denials of his attempts
to obtain copies of his trial records from the state appellate court. Cross is
WARNED that further filing of repetitious or frivolous appeals attempting to
compel production of the state records will result in the imposition of sanctions,
which may include dismissal, monetary sanctions, and restrictions on his ability
to file pleadings in this court and any court subject to his court’s jurisdiction.




                                         2